Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 02/11/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claims 1-17 stand allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-17 are allowable for the reasons already of record (note the Office action mailed on 10/30/2020).
Claims 19 and 20 would be allowed because the prior art fails to teach or fairly suggest an integrated device comprising: a substrate having circuitry; a waveguide having a first side facing the substrate and a second side opposite the first side; and a plurality of metal layers formed over the substrate and configured to support a plurality of electrical signals, wherein a first metal layer of the plurality of metal layers is positioned at a distance closer to the substrate than the first side of the waveguide wherein the waveguide is positioned at a distance closer to the substrate than a second metal layer of the plurality of metal layers, as recited in claim 19, or further comprising: a surface of the 
Prosecution on the merits of this application is reopened on claim 18 considered unpatentable for the reasons indicated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ILLUMINA INC. (WO 2014/031157 A1; already of record, note the I.D.S. submitted 01/10/2020).
Regarding claim 18, Illumina Inc. teaches an integrated device (note “integrated” in para. 0018 and 0045) comprising: a substrate (552 in fig. 4E) having circuitry (note fig. 4E and para. 00123 teaches that the substrate 552 comprises circuitry 556); a waveguide (e.g., waveguide 118 shown fig. 1 and 3E; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN R LEE/Primary Examiner, Art Unit 2878